 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada Stater Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for James Moore

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                 Case No. 2:16-cr-325-JCM-NJK

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                   (Second Request)
14   JAMES MOORE,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Patrick Burns, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Andrew Wong , Assistant Federal Public Defender, counsel for James Moore, that the
21   Sentencing Hearing currently scheduled on July 18, 2019 at 10:00 a.m., be vacated and
22   continued to a date and time convenient to the Court, but no earlier than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Undersigned counsel needs additional time to prepare for Mr. Moore’s
25   sentencing.
26
 1         2.     Mr. Moore’s partner wishes to attend the sentencing and will not be able to leave
 2   work on July 18, 2019. Her days off from work are Tuesdays and Wednesdays.
 3         3.     The defendant is in custody and does not oppose a continuance.
 4         4.     The parties agree to the continuance.
 5         This is the second request for a continuance of the sentencing hearing.
 6         DATED this 16th day of July, 2019.
 7
 8    RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
      Federal Public Defender                       United States Attorney
 9
10        /s/ Andrew Wong                               /s/ Patrick Burns
      By_____________________________               By_____________________________
11    ANDREW WONG                                   PATRICK BURNS
      Assistant Federal Public Defender             Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:16-cr-325-JCM-NJK
 4
                    Plaintiff,                                      ORDER
 5
            v.
 6
     JAMES MOORE,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                       August 27, 2019
     Thursday, July 18, 2019 at 10:00 a.m., be vacated and continued to _____________________

12   at the hour of 10:30 a.m.

13                      17th day of July, 2019.
            DATED this _______

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
